United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2078
                         ___________________________

                                     Mark Bitzan

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Jerry Bartruff, Former IDOC Director; John Baldwin, Former IDOC Director;
  Dorothy Faust, Former IDOC Director; Sheryl Dahm, Former IDOC Director;
   Jay Nelson, Former IDOC Director; Nick Ludwick, Former IDOC Director

                             lllllllllllllllllllllDefendants

  Mark Roberts, ISP Deputy Warden; Rebecca Bowker, ISP Executive Officer;
Mike Schierbrock, ISP A/W Treatment; Jill Johnson, ISP Administrative Assistant

                       lllllllllllllllllllllDefendants - Appellees

                       Debbie Ferril, Former IDOC Director

                              lllllllllllllllllllllDefendant

                         David DeGrange, ISP Investigator

                        lllllllllllllllllllllDefendant - Appellee

  Randy VanWye, Former IDOC Director; Nikki Eaves, Former IDOC Director;
                 Cynthia Phillips, Former IDOC Director

                             lllllllllllllllllllllDefendants

Berl Wilcox, ISP Segregation Unit Manager; Mike Eisnnicher, ISP Segregation Committee

                       lllllllllllllllllllllDefendants - Appellees
 Bradley Hoenig, Former IDOC Director; Statewide Religion Review Committee;
               Julie Johnson, ISP Former A/W Administration;
       Debbie Nichols, ISP Former A/W Security; Jane Doe, ISP Mailroom

                             lllllllllllllllllllllDefendants
                                     ____________

                     Appeal from United States District Court
                        for the Southern District of Iowa
                                 ____________

                             Submitted: April 19, 2022
                               Filed: April 25, 2022
                                   [Unpublished]
                                   ____________

Before LOKEN, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Iowa inmate Mark Bitzan appeals the district court’s1 adverse judgment
following a bench trial on his retaliation claims under 42 U.S.C. § 1983. After careful
review, we affirm for the reasons stated by the district court. See Muhammad v.
Mayfield, 933 F.3d 993, 1000 (8th Cir. 2019) (reviewing factual findings for clear
error and legal conclusions de novo for appeal from bench trial). The judgment is
affirmed. See 8th Cir. R. 47B.
                        ______________________________



      1
       The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired, adopting the report and
recommendation of the Honorable Helen C. Adams, Chief United States Magistrate
Judge for the Southern District of Iowa.

                                          -2-